Citation Nr: 1820628	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-42 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to October 1957, and November 1957 to December 1973. The Veteran died in May 2013, and the appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction of the matter has since been transferred to the RO in St. Petersburg, Florida.

This claim was previously remanded by the Board in January 2016 for additional development. That additional development has been complete and jurisdiction has returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

1. The Veteran died in May 2013. The causes of death were determined to be cardiac arrest, acute myocardial infarction, atherosclerotic artery disease and hyperlipidemia renal disease.

2. The preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C. §§ 1101, 1110, 1116, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Appellant nor the representative has raised any issues with the duty to notify and assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it. A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability. 38 U.S.C. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death. See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death. See Lathan v. Brown, 7 Vet. App. 359 (1995).

After a full review of the record, including the medical evidence, as well as statements by the appellant, the Board finds that service connection for the cause of the Veteran's death must be denied.

In the present case, the Veteran died in May 2013, nearly three decades after his separation from service, at the age of 77. The Veteran's death certificate listed his immediate causes of death as cardiac arrest, acute myocardial infarction, atherosclerotic artery disease and hyperlipidemia renal disease.

Presumptive Basis-Herbicide Exposure

Ischemic heart disease including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) will be presumed service-connected if a Veteran was exposed to herbicides in service, even if there is no record of the disease during service. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides. 38 C.F.R. § 3.307.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service. 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).

VA has acknowledged that Agent Orange was in some instances used in Thailand and has developed specific procedures to determine whether a veteran was exposed to herbicides in locations other than the Republic of Vietnam (RVN) or along the demilitarized zone (DMZ) in Korea (to specifically include Thailand). See 38 C.F.R. § 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii)-(iv); VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Appellant's claim for service connection the cause of the Veteran's death is primarily based on a claim of herbicide exposure. The appellant claims that the Veteran was exposed to Agent Orange while stationed in Thailand due to climbing aboard planes that had flown in and out of Vietnam. Accordingly, the Board's 2016 remand requested a Joint Service Records Research Center (JSRRC) search for verification of any herbicide exposure while the Veteran was stationed in Thailand from April 1968 until May 1969. The search concluded negative for any findings of herbicide exposure for the Veteran's unit. An extended search also concluded that Agent Orange was not used in Thailand on U.S. Air Forces bases for vegetation purposes during this timeframe either. Therefore, there is no probative evidence that the Veteran was exposed to herbicides during service. 

The Board acknowledges the appellant's statements that she believes the Veteran was exposed and that the exposure eventually led to his heart diseases that caused his death. However, such allegation is not sufficient in and of itself. A layperson is competent to report on symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Here however, there is no evidence that neither the Veteran, nor the Appellant possessed or possess the necessary expertise to identify chemical compounds such that his observation alone was sufficient to establish the present of Agent Orange and his exposure thereto. Accordingly, the appellant's assertion of herbicide exposure is insufficient to establish any actual exposure to Agent Orange.

Accordingly, the Board finds that service connection for the cause of the Veteran's death on a presumptive basis due to herbicide exposure is not warranted.

Secondary Basis

At the time of the Veteran's death, service connection was in effect for degenerative disc disease, bilateral tendinitis of the elbows, and rhinitis. To whatever extent the appellant's assertions are being advanced to establish a medical relationship between the Veteran's death and his service-connected disabilities, she lacks the requisite expertise to render an opinion as to whether the Veteran's service-connected disabilities contributed substantially or materially to his death.  As noted above, these are complex medical questions and require a higher level of expertise. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) Further, service treatment records (STRs) and the death certificate do not otherwise suggest that the Veteran's disabilities had any impact on his death. Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as secondary to service-connected disabilities.

Chronic Basis 

The evidence does not show that the Veteran was first diagnosed with coronary artery disease during service or until many years after service. In this regard, the STRs are absent any treatment, complaints or diagnosis of any heart condition. However, due to some of the symptomology that the Veteran had in service and continued post service, an additional medical opinion was requested to ensure the Veteran's causes of death did not begin in service. 

A medical opinion was provided in December 2017 from a VA cardiologist regarding whether or not the Veteran's causes of death were related to, began in or were caused by his military service. Particularly, the Board requested an opinion as to whether any of the cardiovascular diseases listed on the death certificate had their onset during the Veteran's military service. The Board notes that the STRs and records within one year of service were silent to any renal disease therefore there is no probative evidence relating that cause of death to service. In regard to the cardiovascular disabilities listed as the Veteran's causes of death, the expert was pointed to a specific report of chest pain in July 1967 in service that was noted to be bronchitis and a 1974 VA examination that reported chest pain that was within one year following discharge from service amongst other evidence of chest pains that the Veteran had complained about throughout his claims file records. 

The cardiologist opined it was less likely than not that the Veteran during his military service was suffering from any of the illnesses that eventually caused his death. The expert went on to state that although it is likely that the Veteran had the beginnings of atherosclerosis of the coronaries as most people who live in Western society do, it is unlikely that he had the beginnings of the disease between December 1953 and December 1974. The physician went on to say that that the 1967 incident was in fact bronchitis and the chest pain noted at the 1974 exam was musculoskeletal pain. There was another breathing examination in 2001that the Veteran had because he was again experiencing chest pains. The cardiologist states that he cannot exclude the presence of coronary atherosclerosis or disease at this point based on the test results however, this test was 24 years after service and there was no further assessment that could be obtained to confirm that the disease exist prior to that time. The Board acknowledges the expert and the appellant indicating that there may have been other tests completed that are not of record, but the Board is bound to the evidence that is available and the current evidence indicates that the Veteran's coronary disabilities did not begin in service. 

The only evidence of record supporting the appellant's claim is her lay argument. 
The Board finds it highly pertinent that there is no contradictory medical opinion of record. "It is the [appellant's] 'general evidentiary burden' to establish all elements of his [her] claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted. 

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by and connected to his military service. However, the probative medical evidence of record does not support this contention. As a lay person who has not been shown to be capable of making medical conclusions, the appellant's statements that the Veteran's disabilities that led to his death began in or were caused by service are substantially outweighed by the conclusions of the December 2017 medical opinion and other objective evidence of record. Although a lay person may be competent to provide testimony on relatively simple medical matters, the Board believes that the medical question presented in this case is far too complex a matter for the appellant's assertions to constitute competent evidence because it involves the question of the interaction of potentially related diseases, rather than observable symptoms.

As such, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. Service connection must therefore be denied.


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


